DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 09/02/2021 the Amendment has been received on 12/02/2021.
           Claims 7 and 8 have been amended.
           Claims 10-13 have been newly added.
           Claims 1-13 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 9 and 10, filed on 12/02/2021, with respect to claims 1-13 have been fully considered and are persuasive.  Therefore, all of the previous rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.         Claims 1-13 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Nobuta et al. (US Patent 5,402,452) in view of Profio et al. (US PAP 2018/0140270 A1) and Ozawa (US PAP 2018/0168528 A1).
           With respect to claim 1, Nobuta et al. teach a medical diagnostic-imaging apparatus comprising (see abstract; Figs. 1-15; claims 1-26): 

    PNG
    media_image1.png
    531
    758
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    645
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    456
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    353
    440
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    269
    298
    media_image5.png
    Greyscale


a gantry device (1) that includes an opening (2) into which a subject (P) is inserted; and
processing circuitry (5) configured: to set an inserting range (see Fig. 3: Lo, L1 Ls; column 4, lines 20-44) indicating a range in which the subject (P) is inserted into the opening (2) by any one of move of the subject (2) and move of the gantry device (1), to acquire a position of the subject in the inserting range as first position information (see abstract; Figs. 1-15; column 1, line 60 – column 2, line 42; column 3, line 20 – column 4, line 44; column 9, line 53 – column 10, line 54 and column 12, lines 13-45).
             Profio et al. teach the methods and systems for patient scan setup for automatically adjusting a position of a table configured to be positioned in a bore of a medical imaging device (see abstract; Figs. 1-5; paragraphs 0004, 0012, 0014, 0017, 0038, 0058 and 0069). 

    PNG
    media_image6.png
    791
    323
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    511
    739
    media_image7.png
    Greyscale

      The table may be adjusted according to one or more of a table elevation, an anatomical reference, and a start scan location. The table elevation, anatomical reference, and start scan location may be obtained from a selected imaging protocol (see abstract; Figs. 1-5; paragraphs 0004, 0012, 0014, 0017, 0038, 0058 and 0069).
            Ozawa teaches an X-ray imaging system comprising a control circuitry (66) that has an interference preventing function generating a warning sound or decelerates or stops the movements of the CT gantry (2) and the imaging device (5) (see abstract; Figs. 1-13). 

    PNG
    media_image8.png
    369
    363
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    447
    453
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    433
    643
    media_image10.png
    Greyscale

        Ozawa teaches that “The interference preventing function including an updating function. The updating function is a function of updating a second interference determination area A2 including both the couch top 7a and the subject P as shown in FIGS. 5 and 6, based on the geometric imaging conditions of an X-ray image. To be specific, the updating function derives the position and size of the couch top 7a and those of the subject P, based on the geometric imaging conditions of the X-ray image, and updates the second interference determination area A2 based on the derived results. It should be noted that the updating function is a function that can be added as an option; the updating function may be omitted, if so desired. The interference preventing function updates the second interference determination area A2 by use of the updating function and controls at least the movement of the imaging device 5, based on the updated second interference determination area A2. For example, if the clearance between a moving object and an interfering object becomes a threshold value or less, the interference preventing function generates warning sound or decelerates or stops the movements of the CT gantry 2 and the imaging device 5. Even if the updating function is omitted, the interference preventing function can control at least the movement of the imaging device 5, based on the second interference determination area A2 that is not updated. The system control circuitry 66 controls the display 64, etc. “ (see paragraph 0071).            
        Nobuta et al., Profio et al. and Ozawa teach the related x-ray diagnostic apparatus for patient scan setup but fail to explicitly teach or make obvious to determine whether the subject interferes with the gantry device based on the first position information comprising acquiring a position of the subject in the inserted range as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-13 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
           Marle (US Patent 9,326,907 B2; see abstract; Figs. 1-20) and Stoutenburgh et al. (US Patent 10,265,042 B2; abstract; Figs. 1-10; column 6, lines 23-49) teach methods and apparatus for medical diagnostic-imaging with the gantry device that includes the opening into which the subject is controllably inserted/removed and adjusted as need for the specific procedures.  
           Kondo (US PAP 2014/0098934 A1) discloses a system for medical diagnostic-imaging (see abstract; Figs. 1-9; paragraphs paragraphs 0018, 0020, 0030, 0036 and 0041-0044)


    PNG
    media_image11.png
    320
    355
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    264
    476
    media_image12.png
    Greyscale
.
 which explicitly teaches determining whether the subject interferes with the gantry device based on the position information (see abstract; Figs. 1-9; paragraphs 0018, 0020, 0030, 0036 and 0041-0044)


    PNG
    media_image13.png
    280
    331
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    281
    440
    media_image14.png
    Greyscale

providing user with the capabilities to precisely and automatically control the subjects position during imaging in order to prevent unnecessary exposure to radiation that would improve overall imaging quality and safety (Figs. 1-9; paragraphs 0018, 0020, 0030, 0036 and 0041-0044).
          Boettger et al. (US Patent 11,058,319 B2) a system for medical diagnostic-imaging (see abstract; Figs. 1-4; claims 1-14; column 11, line 15 – column 13, line 13; column 16 lines 37-56)

    PNG
    media_image15.png
    412
    523
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    342
    448
    media_image16.png
    Greyscale

which explicitly teaches how to acquire a position of the subject, with a camera (115), in the inserting position information and correct this position as needed in order to prevent unnecessary exposure to radiation that would improve overall imaging quality and safety (see abstract; Figs. 1-4; claims 1-14; column 11, line 15 – column 13, line 13).

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884          
                                                                                                                                                                                              /I.K./    January 25, 2022